On Reheabing.
Ltjdeling, C. J.
On a re-examination of this case we are not inclined *874to change our former decree. The defendant admits that the extended boundary of New Orleans, under the act of 1874, No. 71, embraces his property, but he insists that that portion of the law is unconstitutional, because it is not covered by or embraced in the title of the act. To this we can not assent. The title of the act enumerates other objects besides the annexation of the city of Carrollton to the city of New Orleans, and among them is the creation of “ the Seventh District of the. city of New Orleans and a municipal court and a sanitary district,” etc. The boundary of this Seventh District includes the defendant’s property. Besides, the boundary or limits of Carrollton seem to have been extended by act No. 2 of 1872 (p. 29) so as to include defendant’s property.
It is therefore ordered that the decree heretofore rendered remain undisturbed.